                                                                                                     E-FILED
                                                                         Thursday, 09 April, 2020 12:35:21 PM
                                                                                Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

STEVEN KODATT,                                         )
                                                       )
                               Plaintiff,              )
       v.                                              )       No.: 19-cv-3252-JBM
                                                       )
J. B. PRITZKER, et al.,                                )
                                                       )
                               Defendants.             )

                                         MERIT REVIEW

       Plaintiff is proceeding pro se and, at the time of filing, was incarcerated at the

Jacksonville Correctional Center. Plaintiff has since been released on a term of Mandatory

Supervised Release “MSR,” also known as parole. Plaintiff asserts claims against Illinois

Governor J.B. Prtizker, Rob Jeffreys, Director of the Illinois Department of Corrections and

various prison officials alleging violation of his equal protection rights. The case is before the

Court for a merit review pursuant to 28 U.S.C. § 1915A. In reviewing the Complaint, the Court

accepts the factual allegations as true, liberally construing them in Plaintiff's favor. Turley v.

Rednour, 729 F.3d 645, 649-51 (7th Cir. 2013). However, conclusory statements and labels are

insufficient. Enough facts must be provided to “state a claim for relief that is plausible on its

face.” Alexander v. United States, 721 F.3d 418, 422 (7th Cir. 2013)(citation and internal

quotation marks omitted). While the pleading standard does not require “detailed factual

allegations”, it requires “more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th Cir. 2011) quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

       Plaintiff claims that he has been held too long in custody and should, under 730 ILCS

5/5-8A, have been released on electronic monitoring and home confinement. Plaintiff is
                                                  1
referring to the Illinois Electronic Monitoring and Home Detention Law which provides that

individuals convicted of certain crimes are to be subject to an electronic monitoring or home

detention program for at least the first 2 years of their parole. 730 ILCS 5/5-8A-3(g). Plaintiff

claims that Defendants have not complied with the law and, if they had, he would have been

earlier released, subject to the identified conditions.

       Plaintiff may not, however, proceed under § 1983 in this, a challenge to the conditions or

duration of his confinement. Heck v. Humphrey, 512 U.S. 477 (1994). Heck prohibits such a

challenge “until the conviction or sentence is reversed, expunged, invalidated, or impugned by

the grant of a writ of habeas corpus.” Id. at 489. See Beaven v. Roth, 74 Fed. Appx. 635, 638

(7th Cir. 2003) quoting Moran v. Sondalle, 218 F.3d 647, 650–51 (7th Cir.2000) (per curiam).

“State prisoners who want to challenge their convictions, their sentences, or administrative

orders revoking good-time credits or equivalent sentence-shortening devices, must seek habeas

corpus, because they contest the fact or duration of custody.”

       While the Heck-bar will not apply to individuals who are no longer in custody, a former

prisoner may still be considered “in custody,” if on parole. See Burd v. Sessler, 702 F.3d 429,

435 (7th Cir. 2012). “[M]andatory supervised release often entails sufficient restraints on liberty

to meet the ‘in custody’ requirement of habeas corpus.” Id. at 435. In such a case, habeas relief

is available during the period of parole and a § 1983 action accrues only upon its termination.

Savory v. Cannon, No. 17-204, 2017 WL 5971999, at *3 (N.D. Ill. Dec. 1, 2017) (the Heck bar

is lifted upon the termination of parole, as then, habeas is no longer available).

       It appears, therefore, that Plaintiff must challenge his detention in state court first and

pursue all possible appeals or other remedies available in the state court system before filing a

habeas petition in federal court. 28 U.S.C. § 2254.
                                                   2
       Plaintiff, too, must proceed in state court as to the claim that the State officials are not

complying with the Illinois Electronic Monitoring and Home Detention Law. “The Illinois

courts have recognized mandamus as an appropriate remedy to compel prison officials to award

sentence credit to a prisoner. The State of Illinois must first be afforded an opportunity, in a

mandamus action pursuant to 735 Illinois Compiled Statutes 5/14-101 et seq., to consider the

merits of Plaintiff’s claim. Merritte v. Baldwin, 16-CV-1020-NJR, 2017 WL 67599, at *5 (S.D.

Ill. Jan. 6, 2017) (internal citations omitted). See also, Lee v. Godinez, 2014 IL App (3d)

130677at * 28, 13 N.E.3d 214, 221 (reviewing Illinois Electronic Monitoring and Home

Detention Law claim under Illinois Mandamus statute).

       IT IS THEREFORE ORDERED:

            1)    Plaintiff's complaint is dismissed without prejudice for failure to state a claim

pursuant to Fed. R. Civ. P. 12(b)(6) and 28 U.S.C. § 1915A. Any amendment to the Complaint

would be futile because Plaintiff cannot assert a § 1983 damages claim until such time as his

conviction has been overturned, expunged or invalidated. This case is closed, and all pending

matters are moot. The clerk is directed to enter a judgment pursuant to Fed. R. Civ. P. 58.

       2)        Plaintiff must still pay the full docketing fee of $350 even though his case has

been dismissed. The agency having custody of Plaintiff shall continue to make monthly

payments to the Clerk of Court, as directed in the Court's prior order.

       3)        If Plaintiff wishes to appeal this dismissal, he must file a notice of appeal with this

Court within 30 days of the entry of judgment. Fed. R. App. P. 4(a). A motion for leave to

appeal in forma pauperis should set forth the issues Plaintiff plans to present on appeal. See Fed.

R. App. P. 24(a)(1)(C). If Plaintiff does choose to appeal, he will be liable for the $505 appellate

filing fee irrespective of the outcome of the appeal.
                                                   3
_ 4/9/2020        s/Joe Billy McDade
ENTERED           JOE BILLY McDADE
             UNITED STATES DISTRICT JUDGE




               4
